Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/353,662 filed on June 21, 2021.


Claims 1-21 are pending.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/828,706, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The claims of the instant application require elements concerning both fingerprints and watermarks. However, in the prior-filed application, these elements are limited to different, separate embodiments. For example, para. [0005]-[0030] of 13/828,706 disclose a plurality of embodiments, but none of these embodiments include both fingerprints and watermarks.
Accordingly, claims 1-21 are not entitled to the benefit of this prior application.


Claim Objections
Claim 2 is objected to because of the following informalities: There is an extra period [.] at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9, 11-15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118).
Regarding claim 1, Shuster discloses a device for navigation, creation or modification of tags associated with a content, the device comprising: an information extraction component, comprising: a fingerprint computation unit in communication with a fingerprint database and configured to compute fingerprints from the content, the fingerprint computation unit implemented at least partially in hardware (paras. [0028] and [0032]); a processor; and a memory comprising instructions stored thereon, the instructions upon executed by the processor configuring the device to: receive the content (Fig. 1, element 11, para. [0032]); compute a fingerprint using at least a portion of a first segment of the content (Fig. 1, element 13, para. [0032]); obtain content identification information and a time code value associated with the at least a portion of the first segment of the content (Fig. 1, element 19, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]). 
Shuster does not disclose wherein the device is configured to transmit a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the fingerprint; receive the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. However, in analogous art, Kulas discloses that “[a] first identification method uses an identification (ID) value. A video source (e.g., video file, stream, channel, torrent, etc.) can include an ID value as part of its file contents. In FIG. 12, video source 422 is shown having ID value 424. The ID value is then used by 
Neither Shuster nor Kulas disclose a watermark extractor configured to extract one or more messages from the content; the watermark extractor implemented at least partially in hardware; nor does the combination disclose wherein the device is configured to extract a watermark message from the content, the watermark message including identifier and timing information; and automatically provide one or more presentations upon extraction of the watermark message including the identifier and the timing information. However, in analogous art, Levy discloses “[a] watermark detector [that] extracts data relating to both the 
Regarding claim 2, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein the one or more tags enables identification of one or more time points in a timeline of the content (Kulas, Fig. 13, elements 462-468, para. [0161]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein the extracted watermark message is associated with a particular time code within a timeline of the content (Levy, Fig. 13, para. [0081]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein the instructions upon executed by the processor configures the device to obtain the content identification information and the time code value by transmitting the computed fingerprint to a fingerprint database (Shuster, Fig. 1, element 15, para. [0032]), wherein the fingerprint database comprises stored fingerprints and associated content identification information for a plurality of contents to allow determination of the content identification information and the time code by comparing the computed fingerprint with the stored fingerprints (Shuster, Fig. 1, elements 17 and 19, para. [0032]).
Regarding claim 5, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein each of the one or more tags includes one or more of the following: a tag category field; a name of an author associated with the tag; an identifier field; or a privacy field (Kulas, paras. [0060] (categories); Fig. 13, para. [0163] (author). This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein the one or more presentations includes an interactive opportunity presented in synchronization with the content for allowing a user of the device to provide an input based on the interactive opportunity (Levy, para. [0050]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 11, Shuster discloses a non-transitory computer medium including instructions stored thereupon, the instructions being executable to by a processor and comprising: program code for receiving a content on an electronic device that is configured to present the content on a screen of the electronic device (Fig. 3, element 21, para. [0097]); program code for obtaining one or more fingerprints from the content that is being received at the electronic device (Fig. 1, elements 11 and 13, para. [0032]); program code for communicating with a fingerprint database to transmit the fingerprints information obtained based on computing the one or more fingerprints to the fingerprint database, and to receive information associated with the content from the fingerprint database (Fig. 1, element 19, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]); program code for computing a first fingerprint using at least a portion of a first segment of the content that is being received at the electronic device (Fig. 1, elements 11 and 13, para. [0032]); program code for obtaining content identification information and a time code value associated with the at least a portion of the first segment of the content by transmitting the computed first fingerprint to the fingerprint database (Fig. 1, element 15, para. [0032]; Fig. 2c, element 23 and “Link Notifier,” para. [0050]), wherein the fingerprint database comprises stored fingerprints and associated content identification information for a plurality of contents to allow determination of the content identification information and the time code by comparing the computed fingerprint with the stored fingerprints (Shuster, Fig. 1, elements 17 and 19, para. [0032]).
program code for transmitting a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the first fingerprint; program code for receiving the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. However, in analogous art, Kulas discloses that “[a] first identification method uses an identification (ID) value. A video source (e.g., video file, stream, channel, torrent, etc.) can include an ID value as part of its file contents. In FIG. 12, video source 422 is shown having ID value 424. The ID value is then used by synchronize function 444 to generate request 446 to a system such as tag server 430. tag identification function 432 within tag server 430 identifies tag dataset 434 as being associated with video source 422. This can be by using ID value matching via a table, index, pointer, another ID value in tag dataset 434, or by using any other suitable association mechanism to identify tag dataset 434 as being associated with ID 424 and, hence, video source 422 (para. [0029]),” wherein tags are tied to certain times in the programming (Figs. 12 and 13, paras. [0159]-[0161]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster to allow for program code for transmitting a request to a tag server for acquiring one or more tags based on the content identification information and the time code obtained based on the first fingerprint, program code for receiving the one or more tags from the tag server, wherein the one or more tags are persistently associated with one or more segments of the content that span a plurality of temporal sections. This would have produced predictable and desirable results, in that it would allow for additional enhanced content, i.e. the tags as described by Kulas, to be presented to the users of the Shuster system, 
Neither Shuster nor Kulas disclose program code for extracting one or more messages from a content that is being received at the electronic device; program code for extracting a first watermark message from the content that is being received at the electronic device, the watermark message including identifier and timing information; and program code for automatically providing one or more presentations upon extraction of the watermark message including the identifier and the timing information. However, in analogous art, Levy discloses “[a] watermark detector [that] extracts data relating to both the content identifier and the time identifier. The database then uses the content identifier as an index to isolate a set of possible interactive data. The time identifier is used as an index to narrow down the isolated set to the specific, related time segment (para. [0100]),” wherein “a TV program includes a pizza commercial. The watermark detector extracts a corresponding watermark identifier (e.g., the content identifier), and the STB 102 forwards the identifier to router 104. Router 104 queries database 106 to find corresponding interactive data. In this example, the interactive data is a URL for the pizza shop's website. The URL is received by the STB 102, which opens a communications channel for the URL (e.g., launches a web browser or other interface to access the pizza shop's website via the received URL) (para. [0050]),” wherein displaying the pizza shop’s website is providing a presentation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster and Kulas to allow for program code for extracting one or more messages from a content that is being received at the electronic device, program code for extracting a first watermark message from the content that is being received at the electronic device, the watermark message including identifier and timing 
Regarding claim 12, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein the one or more tags enables identification of one or more time points in a timeline of the content (Kulas, Fig. 13, elements 462-468, para. [0161]. This claim is rejected on the same grounds as claim 11.).
Regarding claim 13, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein the extracted first watermark message is associated with a particular time code within a timeline of the content (Levy, Fig. 13, para. [0081]. This claim is rejected on the same grounds as claim 11.).
Regarding claim 14, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein each of the one or more tags includes one or more of the following: a tag category field; a name of an author associated with the tag; an identifier field; or a privacy field (Kulas, paras. [0060] (categories); Fig. 13, para. [0163] (author). This claim is rejected on the same grounds as claim 11.).
Regarding claim 15, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein a start of play of the one or more presentations is determined based on a first time code associated with the extracted first watermark (Levy, para. [0050]).
Regarding claim 19, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein the one or more presentations includes an interactive opportunity presented in synchronization with the content for allowing a user of the device to provide an input based on the interactive opportunity (Levy, para. [0050]. This claim is rejected on the same grounds as claim 11.).


Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Roberts et al. (Pub. No.: US 2011/0093909).
Regarding claim 6, the combination of Shuster, Kulas and Levy discloses the device of claim 1, but does not explicitly disclose wherein the instructions upon executed by the processor further configures the device to present the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. However, in analogous art, Roberts discloses displaying a timeline which can reflect the entire duration of a media program playing at a user's media device, wherein said timeline can include comment icons representative of comments which have been inserted at various points in the timeline (Fig. 6, elements 601, 602, 604, 606 and 608, paras. [0041] and [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the device to present the one or more tags on a 
Regarding claim 16, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, but does not explicitly disclose further comprising program code for presenting the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. However, in analogous art, Roberts discloses displaying a timeline which can reflect the entire duration of a media program playing at a user's media device, wherein said timeline can include comment icons representative of comments which have been inserted at various points in the timeline (Fig. 6, elements 601, 602, 604, 606 and 608, paras. [0041] and [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the device to present the one or more tags on a graphical user interface as one or more corresponding icons that are superimposed on a timeline of the content. This would have produced predictable and desirable results, in that it would allow for users to more intuitively see when comments related to the programming were made in relation to the overall program, which could increase user satisfaction with the system.


Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy .
Regarding claim 7, the combination as stated above discloses the device of claim 6, but does not explicitly disclose wherein at least one icon is connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. However, in analogous art, Seligmann discloses that in a social network view of the relationships between various icons, lines can connect icons when said icons have a relationship (i.e. a link) with each other (Figs. 4-8, paras. [0123]-[0140]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for at least one icon to be connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. This would have produced predictable and desirable results, in that it would allow for users to see which comments were made by the same person, which could give users a more intuitive understanding of who was commenting and how often, which could increase user satisfaction with the system.
Regarding claim 17, the combination as stated above discloses the non-transitory computer medium of claim 16, but does not explicitly disclose wherein at least one icon is connected to at least another icon using a connection that is representative of a link between the at least one icon and the at least another icon. However, in analogous art, Seligmann discloses that in a social network view of the relationships between various icons, lines can connect icons when said icons have a relationship (i.e. a link) with each other (Figs. 4-8, paras. [0123]-[0140]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for at least one icon to be connected .


Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Wu et al. (Pub. No.: US 2008/0098450).
Regarding claim 8, the combination of Shuster, Kulas and Levy discloses the device of claim 1, and further discloses wherein each of the one or more tags comprises a header section (Kulas, Fig. 4, element 102, para. [0079]), but it could be argued that Kulas does not explicitly disclose wherein the header section includes a tag address that uniquely identifies each tag. However, in analogous art, Wu discloses that a metadata portion of a transmission can include a header portion having information such as index, sync, control and transfer that associates the metadata content with a particular broadcast, and a control portion that including a serial number enabling reassembly of content and an indication that extended information is to follow, i.e., additional content including the OS, AD, hyperlink and auxiliary data inputs is to be provided (Fig. 20B, para. [0088]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the header of Kulas to include a tag address that uniquely identifies each tag. This would have produced 
Regarding claim 18, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, and further discloses wherein each of the one or more tags comprises a header section (Kulas, Fig. 4, element 102, para. [0079]), but it could be argued that Kulas does not explicitly disclose wherein the header section that includes a tag address that uniquely identifies each tag. However, in analogous art, Wu discloses that a metadata portion of a transmission can include a header portion having information such as index, sync, control and transfer that associates the metadata content with a particular broadcast, and a control portion that including a serial number enabling reassembly of content and an indication that extended information is to follow, i.e., additional content including the OS, AD, hyperlink and auxiliary data inputs is to be provided (Fig. 20B, para. [0088]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the header of Kulas to include a tag address that uniquely identifies each tag. This would have produced predictable and desirable results, in that it would allow for the additional content to be sent in a manner well-known in the art at the time of the invention; i.e. by using well-known transport protocols containing the information necessary to properly deliver and process the additional content.


Claims 10, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuster (Pub. No.: US 2012/0315014) in view of Kulas (Pub. No.: US 2009/0092374) and Levy et al. (Pub. No.: US 2002/0162118), and further in view of Pasquale et al. (Pub. No.: US 2007/0169155).
Regarding claim 10, the combination of Shuster, Kulas and Levy discloses the device of claim 1, but does not explicitly disclose wherein the processor executable code upon execution by the processor configures the processor to, upon receiving the one or more tags, to: collect one or more filter parameters associated with the received tags; transmit a request to the tag server, the request comprising the one or more filter parameters; and receive further additional tags associated with another content different than the content. However, in analogous art, Pasquale discloses that “[s]mart tags may be filtered by a device associated with an STB (or other display device) in a viewer specific way to enable receiving a targeted subset of all the tags present in a video stream. Due to these filters which may be set by the viewer or the content provider, the viewer may receive only the types of smart tags expected, requested, or otherwise allowed. Tags interacting with particular viewers may have associated rules that are tailored to so the tags deliver specially targeted information (para. [0041]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the processor to be configured, upon receiving the one or more tags, to collect one or more filter parameters associated with the received tags, transmit a request to the tag server, the request comprising the one or more filter parameters, and receive further additional tags associated with another content different than the content. This would have produced predictable and desirable results, in that it would allow for 
Regarding claim 20, the combination of Shuster, Kulas and Levy discloses the non-transitory computer medium of claim 11, but does not explicitly disclose further comprising program code for, upon receiving the one or more tags, collecting one or more filter parameters associated with the received tags, transmitting a request to the tag server, the request comprising the one or more filter parameters; and receiving further additional tags associated with another content different than the content that is being received by the electronic device. However, in analogous art, Pasquale discloses that “[s]mart tags may be filtered by a device associated with an STB (or other display device) in a viewer specific way to enable receiving a targeted subset of all the tags present in a video stream. Due to these filters which may be set by the viewer or the content provider, the viewer may receive only the types of smart tags expected, requested, or otherwise allowed. Tags interacting with particular viewers may have associated rules that are tailored to so the tags deliver specially targeted information (para. [0041]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shuster, Kulas and Levy to allow for the processor to be configured, upon receiving the one or more tags, to collect one or more filter parameters associated with the received tags, transmit a request to the tag server, the request comprising the one or more filter parameters, and receive further additional tags associated with another content different than the content. This would have produced predictable and desirable results, in that it would allow for users to be able to customize the type of information they received, which could increase user satisfaction with the system.
the device of claim 1, but does not explicitly disclose wherein the request to a tag server includes one or more filtering parameters, and the one or more tags are received based on the one or more filtering parameters. However, in analogous art, Pasquale discloses that “[s]mart tags may be filtered by a device associated with an STB (or other display device) in a viewer specific way to enable receiving a targeted subset of all the tags present in a video stream. Due to these filters which may be set by the viewer or the content provider, the viewer may receive only the types of smart tags expected, requested, or otherwise allowed. Tags interacting with particular viewers may have associated rules that are tailored to so the tags deliver specially targeted information (para. [0041]),” wherein “some users or user-groups may request or deny type or classes or products and services. Smart tags may be targeted to particular users and filters may be set to cause initiation or suppression of smart tag enabled display equipment (para. [0018]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuster, Kulas and Levy to allow for the request to a tag server to include one or more filtering parameters, and the one or more tags are received based on the one or more filtering parameters. This would have produced predictable and desirable results, in that it would allow for users to be able to customize the type of information they received, which could increase user satisfaction with the system.


Conclusion
Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 17, 2022